Case 19-18149-JKO Doc15 Filed 07/03/19 Page1of4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb-uscourts. gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

     

 

 

 

 

 

[oa] Original Plan
E] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
L | Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Erick Brandon JOINT DEBTOR: CASE NO.: 19-18149-JKO
SS#: xxx-xx- 5574 SS#: XXX-xX-
I. NOTICES
~ To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section IL, which may result ina

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section III [-] Included [mi] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [-] Included [ml] Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $2,798.61 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: P™] NONE rm PRO BONO
Total Fees: $4425.00 Total Paid: $800.00 Balance Due: $3625.00
Payable $725.00 /month (Months 1 to 5)

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $750.00 (MTV) + $150.00 (Costs) + $25.00 (MTV-Costs) = $4,425.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Hi. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [~] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: PHH Mortgage Services

 

 

Address: 1 Mortgage Way Arrearage/ Payoff on Petition Date $40,000.00
Mount Laurel, NJ 08054 oo
Regular Payment (Maintain) $1,467.08 /month (Months 1 to 60 )
Last 4 Digits of Arrears Payment (Cure) $179.90 /month (Months 1 to _)
Account No.: 6723 Arrears Payment (Cure) $710.92 /month(Months 6 to 60 )
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page | of 4
Case 19-18149-JKO

Doc 15 Filed 07/03/19 Page 2 of 4

Debtor(s): Erick Brandon Case number: 19-18149-JKO

 

[mi] Real Property Check one below for Real Property:
[Principal Residence [m|Escrow is included in the regular payments
[Other Real Property [_]The debtor(s) will pay [taxes [[Jinsurance directly
Address of Collateral:
12632 NW 13 CT
Sunrise, FL 33323

L_] Personal Property/Vehicle

Description of Collateral:

 

 

2. Creditor: The Residences of Sawgrass Mills Community Association, Inc

 

 

Address: 1145 Sawgrass Corporate —_—_Arrearage/ Payoff on Petition Date $7,215.92
P
ey e, FL 33323 Regular Payment (Maintain) $82.00 ‘month (Months 1 to 60. )
Last 4 Digits of Arrears Payment (Cure) $50.01 /month (Months 1 to 5)
Account No.: 2632 Arrears Payment (Cure) $126.66 ‘month (Months 6 to 60 )
Other:
[ma] Real Property Check one below for Real Property:
(m)Principal Residence |_]Escrow is included in the regular payments
[Other Real Property [_]The debtor(s) will pay [_]taxes [insurance directly
Address of Collateral:
12632 NW 13 CT
Sunrise, FL 33323

[_] Personal Property/Vehicle

 

Description of Collateral:

B. VALUATION OF COLLATERAL: [|] NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.

 

 

 

1. REAL PROPERTY: [7] NONE

 

Value of Collateral:

1. Creditor: Green Tree Servicing $300,570.00

Address: 7360 Kyrene Rd Amount of Creditor's Lien: $0.00

Tempe, AZ 85283

 

 

Last 4 Digits of Account No.: 7945 Interest Rate: 0.00% Payment
Tot id in plan: 0.00

Real Property Check one below: otal paid in plan §

[m|Principal Residence [_] Escrow is included in the monthly

[JOther Real Property mortgage payment listed in this section $0.00___/month (Months __to _)
[_] The debtor(s) will pay

Address of Collateral:

12632 NW 13CT [ ]taxes [_]insurance directly

Sunrise, FL 33323

 

 

 

2. VEHICLES(S): [ii] NONE
3. PERSONAL PROPERTY: [i] NONE
C. LIEN AVOIDANCE [i] NONE

LF-31 (rev. 10/3/17) Page 2 of 4

 
Case 19-18149-JKO Doc15 Filed 07/03/19 Page 3of 4

Debtor(s): Erick Brandon Case number: 19-18149-JKO
D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

["] NONE
[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
1 Ally Financial 0332 2015 Chevrolet Tahoe
5 The Patio Homes in Sawgrass 0092 12632 NW 13 CT Sunrise, FL 33323

 

IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE
B. INTERNAL REVENUE SERVICE: [7] NONE

 

Total Due: $2,411.88 Total Payment $2,411.88

Payable: $40.20 /month (Months 1 to 60 )

 

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [ij] NONE
D. OTHER: [ii] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $117.33 ‘month (Months 6 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[ma] NONE
VI. INCOME TAX RETURNS AND REFUNDS: [ii] NONE
VIII. NON-STANDARD PLAN PROVISIONS [ii] NONE

LF-31 (rev. 10/3/17) Page 3 of 4
Case 19-18149-JKO Doc15 Filed 07/03/19 Page 4of4

Debtor(s): Erick Brandon Case number: 19-18149-JKO

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Debtor 07/01/2019 Joint Debtor
Erick Brandon Date Date
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
